DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     JESSE CLEVELAND HARRELL,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-3071

                           [December 7, 2017]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 50-1999-CF-006554-AXXX-MB.

   Jesse C. Harrell, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.